Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 5/6/2021, has been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the addition of new claim 16 and the cancellation of claim 12.  Claims 1-11 and 13-16 remain pending, with claims 7-11 and 13-15 withdrawn due to a restriction requirement.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was filed after the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 5/6/2021, have been reviewed but are deemed moot as directed to newly added claim requirements that are specifically addressed in the rejection that follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Added claim requirement, “holder is fastened to rotor by a flange” is deemed new matter that are not sufficient supported by the original disclosure to illustrate the applicant’s had possession of the claimed invention.  Specifically, the examiner, after reviewing the specification and drawings can not locate a flange and there is no disclosure that such is fastened to the rotor.  The specification is completely silent as to a “flange” attachment and the drawings fail to illustrate such to convey that the applicants had possession of the claimed invention.  
Added claim requirement, “the flange being rigidly attached to the rotor” is deemed new matter that are not sufficient supported by the original disclosure to illustrate the applicant’s had possession of the claimed invention.  Specifically, the examiner, after reviewing the specification and drawings can not locate a flange and there is no disclosure that such is “rigidly” attached to the rotor.  The specification is completely silent as to the rigidity of this 
If the applicant provides explicit or implicit support for this requirement when responding to the outstanding office action, the examiner will withdraw this requirement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated KR 20160025770A (supplied IDS dated 3/5/2019, cites to English translation)
KR 770 discloses a coating method for dipping (see entire reference, citations below not limiting but added to highlight the reference’s teaching), comprising: 
dipping a container filled with parts being coated into a section of a reservoir filled with a coating liquid (0037, 0051, Figures 1-14), wherein the container has a pierced container wall (0037);  

and dispersing and/or spinning off excess coating liquid remaining on the parts being coated after lifting the container filled with the parts being coated out from the coating liquid (0055 related to revolving motor 230 and 240 and rotation to detaching liquid)
wherein during the dispersing and/or spinning off of excess coating liquid remaining on the parts being coated after lifting the container filled with the parts being coated out from the coating liquid, rotating the container filled with the parts being coated for a time about an axis of rotation situated inside the container filled with the parts being coated and for a time about an axis of rotation situated outside the container filled with the parts being coated and running parallel to the axis of rotation situated inside the container filled with the parts being coated (here rotation is explained in 0055-0056, wherein each of the baskets are rotated, i.e. by a axis of rotation inside the basket, and basket seat rotates, an axis of rotation parallel to the axis of rotation inside the container).
	As for the added requirements, KR 770 discloses such due to the broadly drafted claim requirements.  Specifically, the container (280) is suspended in a holder (291) that is arranged on a rotor (260) which is rotated around an axis outside the container and this holder is fastened to the rotor by a flange (i.e. the interlocking portion of the drive gear) such that the holder is rotated about the axis within the container.  This flange is rigid and attached to the rotor by the interlocking nature of the gears and thus meets this broadly drafted claim requirement.  

Claim 3:  KR 770 discloses the rotation is simultaneous (0055-0056).
Claim 4:  KR 770 discloses the two are separate motors (0053-0056) and therefore would be controlled independent of each other.  
Claim 5:  KR770 discloses two containers filled with the parts being coated are present (claims include comprising and three containers taught by KR 770 reads on two being present), being arranged jointly on a rotor (figures , wherein the axis situated inside the container filled with the parts being coated is a center axis of the respective container, and the axis situated outside the container filled with the parts being coated is a center axis of the rotor which is equidistant from the two center axes (see 0035-0039 regarding three baskets and the symmetrical to the center). 
 Claim 6:  KR 770 discloses dipping include lifting movement of the reservoir (0051-0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-6 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated KR 770 taken collectively with CN203355993, hereafter CN 993.
While the examiner maintains the position as set forth above as it relates to the broadly drafted claim requirement.  The examiner cites here CN 993 which discloses a similar planetary dip coating device with baskets suspended on a holder, discloses an arrangement for planetary motion of the cylinder, i.e. rotation around an axis that is outside the cylinder and rotation around axis within the cylinder (see Figures, 0005-0006).  CN 993 discloses the containers are suspended by a holder that is arranged on a rotor with is driven to rotate around an axis that is outside of the container (0055, see second transmission shaft and support plate 12) and also the holder (planetary gear 16) is fastened to the rotor by a flange so that it is rotatable about an axis that is inside the container (see 0055) and wherein this flange would necessary be rigidly attached to the rotor so as to provide the apparatus.
Therefore, taking the references collectively, it would have been obvious to have modified the planetary motion of KR 770 with the apparatus of CN 993 as such is taught as a known method for expelling excess paint from objects after coating (0005).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR770 alone or with CN 993 as applied to claim 1 above, each taken with DE 19647921.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718